Citation Nr: 0410640	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico


THE ISSUES


1.  Entitlement to service connection for joint pains of both 
elbows and the left wrist, claimed as a manifestations of an 
undiagnosed illness.

2.  Entitlement to service connection for chest pains, claimed as 
a manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1986 to 
October 1989 and from November 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Board observes that, in March 1999, the veteran submitted a 
written request for a personal hearing at the RO, but failed to 
appear at a hearing scheduled there in September 1999.  
Thereafter, he canceled his request for a Board hearing at the RO 
which was scheduled in March 2000, and requested a 90-day 
extension to present additional evidence in support of his claims.  
In April 2000, the RO granted the veteran a 60-day extension to 
submit additional evidence, but he did not submit further evidence 
in support of his claims.  As a result, the Board believes that 
all due process requirements have been met regarding the veteran's 
hearing requests.

The February 1998 rating decision that denied the veteran's 
claims, and the February 1999 statement of the case, delineated 
his ten denied claims in numerical order.  In his March 1999 
substantive appeal, the veteran expressly indicated that he was 
only appealing the issues of "#2, 3, 6, 7, 8, 9, 10".  The veteran 
specifically omitted: issue #1, entitlement to service connection 
for post-traumatic stress disorder; issue #3, entitlement to 
service connection for an undiagnosed illness manifested by 
vertigo and nausea; and issue #7, entitlement to service 
connection for an undiagnosed illness manifested by a respiratory 
disorder.  

In a February 2001 decision, the Board denied the veteran's claims 
of entitlement to service connection for degenerative joint 
disease of the cervical spine, also claimed as an undiagnosed 
illness manifested by headaches; bilateral rotator cuff injuries, 
also claimed as an undiagnosed illness manifested by joint pain of 
the shoulders; bilateral chondromalacia, claimed as an undiagnosed 
illness manifested by joint pain of the knees; myofascial pain 
syndrome, claimed as an undiagnosed illness manifested by joint 
pain of the mouth; and an undiagnosed illness manifested by hair 
loss and skin rashes.  At that time, the Board remanded his claims 
for service connection for undiagnosed illnesses manifested by 
joint pains of both elbows and the left wrist and chest pains to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  The veteran served in Operation Desert Shield during the 
Persian Gulf War.

2.  The competent and probative medical evidence of record is in 
approximate balance as to whether the veteran currently has a 
disorder, of unknown etiology, manifested by pain with exertion 
and limitation of motion of both elbows and his left wrist.

3.  A preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran has a 
disorder manifested by chest pains.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that an undiagnosed illness manifested by pain with 
exertion and limitation of motion of both elbows and the left 
wrist may be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2003).

2.  Chest pains were not incurred in or aggravated by active 
service, to include as being due to or as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A report of medical examination, dated May 1986 and completed 
prior to the veteran's entrance into service, indicates that he 
had a one-inch scar on his right knee, a two-inch scar on his left 
elbow, and a half-inch scar on his left hand, but no systemic 
abnormalities, and he was found qualified for active service.  
Service medical records for the veteran's first period of active 
service, from October 1986 to October 1989, are not indicative of 
any complaints of, or treatment for elbow or left wrist disorders 
or chest pains.  On reports of medical history completed in June 
1989 and November 1990, the veteran checked "no" as to having 
arthritis, rheumatism, or bursitis, a painful or "trick" shoulder, 
or elbow or chest pains.

When examined for redeployment from Operation Desert Storm/Desert 
Shield in April 1991, the veteran's upper extremities, vascular, 
musculoskeletal and neurological systems, and heart were normal, 
and he indicated that he was in good health.  On an April 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation, the 
veteran denied injuries or diseases while in the Southwest Asia 
region.  He checked "no" as to having fatigue, rash, skin 
infection, or sores, and as to exposure to chemical or germ 
warfare.

On a report of medical history, completed in August 1991, the 
veteran checked "no" as to having arthritis, rheumatism, or 
bursitis, a painful or "trick" shoulder or elbow, or chest pain or 
pressure, and the examiner noted that the veteran denied acute or 
chronic joint and back pain.  When examined that day, his upper 
extremities, heart, lungs and chest, and neurologic and vascular 
systems were normal.

A Certificate of Release or Discharge From Active Duty (DD Form 
214) for the veteran's second period of service, from November 
1990 to May 1991, indicates that he was activated for duty during 
Operation Desert Shield and had nearly three months of foreign 
service.

Post-service, in 1995, the veteran underwent a VA Persian Gulf 
Protocol examination.  On a Persian Gulf Registry Code Sheet, 
apparently completed in January 1995, the veteran indicated that 
he had served in the Persian Gulf region from February to April 
1991.  He requested an examination and reported definite exposure 
to environmental contaminants.  Chest X-rays taken in January 1995 
were normal.  VA medical records, dated from March to May 1995, 
document the veteran's complaints and the Protocol examination 
findings.  March 1995 records reflect his complaints of myalgias 
and arthralgias, and breathing problems.  Examination findings 
included symmetrical chest and back, with intact range of motion, 
and the veteran's lungs were clear.  There was bilateral patellar 
crepitus with pain on manipulation of his extremities. The 
veteran's skin reflected multiple tattoos on his upper 
extremities.  Neurological examination was grossly intact.  
Definite diagnoses were not indicative of any elbow, left wrist, 
chest, or heart disorders.

The veteran, who was 31 years old, underwent a VA general medical 
examination in May 1995.  According to the examination report, he 
complained of having daily joint pains, mostly in the knees and 
elbows and occasionally in the hands, aggravated by activity and 
shortness of breath on mild exertion.  He reported daily shortness 
of breath on exertion, and had given up more strenuous activities.  
He was a construction worker.  On examination, the veteran's skin, 
head, mouth, throat, face, and neck showed no abnormality.  His 
cardiovascular and respiratory systems were also normal and there 
was no wheezing.  Both knees reflected no external abnormality, 
and full range of motion, but the veteran complained of bilateral 
pain on full flexion.  There was no instability, and he was able 
to do deep knee bends, with pain on full flexion.  Both elbows 
showed full range of motion, with pain on full flexion.  He had 
full range of motion of his hands without limitation.  No 
neurological abnormality was reported.  X-rays of the veteran's 
chest and bilateral shoulders, elbows, and knees were normal.  
Diagnoses included shortness of breath and noted that pulmonary 
function tests showed mild obstructive lung disease and bilateral 
shoulder, elbow, and knee arthralgias, with cause of joint pains 
presently not established.

A May 1995 VA psychiatric examination report reflects the 
veteran's report of medical problems including joint pain, 
shortness of breath, dizziness, and neck pain that he said had 
started when he returned from the Persian Gulf.  

In a January 1997 written statement, the veteran's girlfriend 
stated that she had lived with him for eight years, and noticed 
many changes since his return from Operation Desert Storm, 
including expressions of facial pain due to joint pain.  He 
complained of daily headaches, chest pains, and tightness, and 
said that his eyes burned.

In July and August 1997, the veteran underwent additional VA 
examinations.  According to a July 1997 general medical 
examination report, he gave a history of serving for six months in 
Saudi Arabia, from approximately January or February 1990 to 
approximately May 1990.  He said he was frequently exposed to oil 
fire smoke and was in the vicinity of SCUD missiles which were 
shot down and which might have carried chemical or biological 
weapons.  He had not sought medical advice for his continuing 
complaints since his 1995 VA examination.  The veteran said all 
his health problems had appeared after he returned home from Saudi 
Arabia.  He had worked underground in a mine for the past twenty 
months, was exposed to dust, drove a truck most of the time, and 
was required to wear a mask.  The veteran complained of daily 
joint pains including in the left wrist and both elbows.  He had 
no history of heart disease, and he complained of chest pain, not 
related to exertion, that occurred once or twice a month.

On clinical evaluation, the veteran was observed to have normal 
gait and posture. Cardiovascular examination findings were normal.  
Examination of his respiratory system revealed some bronchospasm 
heard on forced expiration, but no other localizing signs.  The 
veteran said he was currently able to walk two or three miles and 
climb several flights of stairs.  Musculoskeletal examination 
revealed that the veteran complained of pain in the knees, left 
wrist, and both shoulders and elbows (especially the left elbow).  
Both shoulders showed full range of motion, other than limitation 
on external and internal rotation, both of which were limited to 
65 degrees.  There was neck pain and limitation in motion on all 
his neck movements.  X-rays of the veteran's left wrist, left 
elbow, and chest were normal.  X-rays of both knees and shoulders 
demonstrated no significant radiographic abnormalities, and were 
unchanged since May 1995.  In September 1997, the VA examiner 
diagnosed negative right elbow and left wrist examinations and 
negative left elbow examination, with minimal symptoms.

A July 1997 VA orthopedic examination report indicates that the 
veteran was found to have degenerative arthritis of the cervical 
spine, and had experienced joint pain since he left the Persian 
Gulf.  He reported periods of joint pain sometimes once or twice a 
week, and said he did not know what precipitated it.  He had no 
history of injury, and there was no evidence of inflammatory 
arthritis.  Objectively, the veteran's shoulders showed full range 
of motion, but internal and external rotation was from 0 to 70 
degrees.  

In August 1997, the veteran underwent VA chest examination for 
non-tuberculosis diseases and injuries.  According to the 
examination report, the veteran denied a prior history of lung 
disease.  He experienced substernal chest tightness and pressure 
unrelated to exertion or a position one to three times per month.  
The veteran denied diaphoresis, nausea, shortness of breath, 
cough, or radiating pain.  His pain lasted three to four minutes, 
was relieved by deep breathing and was unchanged in frequency or 
intensity since 1992.  He had not seen a physician for it, and had 
recently passed a pre-employment physical examination for his 
employment as an underground mine train driver.  The veteran 
denied a history of pneumonia, tuberculosis, asthma or bronchitis, 
and had a normal electrocardiogram performed the previous week.  
He was not a smoker.  He said he was exposed to oil fire smoke 
during his time in the Persian Gulf.  

On examination, the veteran's lungs were clear to auscultation and 
percussion, with no chest wall tenderness.  Spirometry done in 
July 1997 was normal and essentially unchanged since May 1995.  X-
ray of the veteran's chest was normal and unchanged since January 
1995.  In the clinical impression, the VA examiner said the 
etiology of the veteran's intermittent chest pain was unclear.  
There was no evidence on history, physical examination, X-ray, or 
pulmonary function tests of any pulmonary pathology.  The VA 
examiner opined that the veteran might be experiencing some 
esophageal spasms or anxiety related disorder.  The physician 
doubted cardiac etiology due to the veteran's young age and lack 
of risk factors.  There was no evidence of a pulmonary pathology 
at that time. 

An August 1997 VA neurological examination report reflects the 
veteran's complaints of chronic headache that he experienced 
bilaterally since 1992, for which he took ibuprofen.  The clinical 
impression was tension headaches.  

Pursuant to the Board's August 2001 remand, the RO scheduled the 
veteran for VA examinations in March 2002, but records indicate he 
failed to report for the examinations.  In a June 2002 letter, the 
RO noted the veteran's failure to report for the scheduled 
examinations regarding his claim of disorders associated with 
undiagnosed illnesses that involved his elbows, left wrist, and 
chest.  The RO requested that the veteran indicate his willingness 
to report for another examination within sixty days from the date 
of the letter.   In a July 2002 written statement, the veteran 
said he was "willing to report for examinations . . . for my 
joints mentioned and also for my knee[s]".

In October 2002, the veteran, who was 38 years old, underwent VA 
orthopedic examination.  According to the examination report, the 
examiner "thoroughly" reviewed the veteran's claims file and VA 
medical records noting that they contained only minimal pertinent 
information.  It was noted that when the veteran enlisted into 
service in May 1986, his history was completely normal.  A small 
scar was noted on his left hand and a slightly larger one on his 
left elbow, and there were no problems believed to be secondary to 
the scars.  Further, a June 1989 redeployment examination was 
noted to be negative by both history and on physical examination.  
An August 1991 examination, when the veteran enlisted in the 
National Guard, was also negative.  The VA examiner noted that the 
first report of joint pain was indicated by a psychiatrist who 
mentioned that the veteran complained of joint pain.  X-rays of 
the veteran's elbows and wrist were negative.  A July 1997 
examination report reflects full and normal range of elbow motion 
with no positive findings besides the motion on examination of the 
elbows and similarly of the wrist joint.  X-rays performed at that 
time were negative and showed no appreciable difference in 
comparison with X-rays performed in 1995. 

According to the examination report, the veteran reported that he 
had worked for the past seven years in the underground mines in 
the Questa area.  He drove the mine train underground but did not 
use pneumatic tools.  Prior to that, he said he worked for a 
private highway construction company for four years and used to 
operate a roller.  The veteran said that in 1991 he was in the 
Persian Gulf during Operation Desert Storm and was engaged in 
constructing a pipeline.  He was exposed to oil smoke from oil 
wells that was constantly present throughout most of his stay of 
nearly a year.  He thought he might have been exposed to other 
agents but did not fully recall.  The veteran indicated that he 
started to experience bilateral elbow and left wrist pain after 
his return from the Persian Gulf.  The pain was only experienced 
when he flexed elbows at the extreme or on palmar flexion of his 
wrist.  He did not recall any type of injury to those areas and 
was very specific about the fact that the onset (of pain) was 
spontaneous.  The veteran said that, initially, he had minor pain 
but it gradually worsened.  On a scale of 0 to 10, he said his 
pain was initially a 2 but currently rated his pain at about 7.  

Currently, the veteran complained of localized discomfort in the 
anterior midline part of his elbow on forced flexion, bilaterally, 
with the left side slightly worse than the right, and also in the 
left wrist on forced palmar flexion.  The veteran had constant 
pain, it was reproducible on those movements, there was nothing 
that made it better, and it worsened with movement, e.g., forced 
flexion of the elbows and forced palmar flexion of the wrist, and 
that was when he felt there was a flare-up.  The veteran further 
stated that the pain was only felt when he flexed the elbows hard 
or palmar flexed his left wrist.  On letting go of those 
positions, the pain soon disappeared unless he kept his elbows in 
forced flexion for a prolonged period, when it could take four or 
five minutes for the pain to subside.  The veteran firmly stated 
that the pain did not radiate and there was never any swelling or 
redness about those joints.  It took about 40 to 50 pounds of 
weight lifting, pushing, and pulling to have similar complaints in 
all three joints.  Weather changes did not affect his symptoms.  
He did not use any medication and tried ibuprofen and aspirin but 
they did not help.  The veteran felt his symptoms worsened and 
that his elbow symptoms were worse than those in the wrist.

On examination, the veteran did not appear to be in any discomfort 
and it was noted that he came to the examination without the use 
of any external supporting devices.  His upper extremities were 
very well developed and he had a large number of tattoos on both 
of his upper extremities that extended from his shoulders down to 
his wrists.  On the left side, on the posterior aspect of his 
proximal forearm, there was a lobular mass of 4 centimeters (cm) 
by 0.5 cm that was very firm to the touch, nontender and attached 
to the skin, but mobile on the deep fascia beneath.  According to 
the veteran, the mass had not bothered him, and had come on 
spontaneously three years before.  It may have enlarged some, but 
had not recently enlarged.  The veteran also had a very well 
healed old scar that was shaped like a half moon and was about 4 
cm in length along the posteromedial aspect of his proximal 
forearm.  It was non-tender, non-adherent and, according to him, 
the result of childhood scrapes.  Further examination revealed 
that the veteran was able to perform full range of motion of the 
upper extremities without discomfort, grimacing, or other 
problems.

Neurological examination of his upper extremities at that time 
revealed that the veteran had bilateral normal deep tendon 
reflexes in the biceps, triceps, and brachioradialis.  He had no 
area of increased warmth, redness, or obvious swelling.  He had a 
girth at the elbow, bilaterally, of 28 cm.  His maximum forearm 
girth was measured at 31.5 cm on the right and 31 cm on the left.  
His maximum arm girth was measured at 34 cm on the right and 32 cm 
on the left.  The veteran was right handed.  Further neurological 
testing showed that the veteran had normal sensation to light 
touch and pinprick throughout both of his upper extremities.  Two-
point discrimination at the fingertips was 5 millimeters (mm) 
bilaterally.  The Tinel sign and Phalen test were both negative 
throughout.  The veteran's grip strength as measured by 
dynamometer was 45 kilograms (kg) on the right and 40 kg on the 
left.  Pinch strength was 8.5 kg on the right and the left.  

Further, the VA examiner commented that the veteran was very 
muscular and had hardly any appreciable subcutaneous fat on his 
physique.  Examination of the veteran's elbows indicated that 
there were no other features of note other than those reported 
above.  He had active motion as measured by a goniometer of from 0 
to 125 degrees of flexion, bilaterally.  This motion was felt by 
the veteran to be painless; but when an attempt was made to flex 
it or to force him into any further flexion, he complained of 
discomfort right in the middle of the elbow crease, bilaterally.  
Further examination revealed that the veteran had no tenderness in 
the radial fossa.  There was no tenderness about the elbow in the 
bony landmarks such as the medial and lateral epicondyles, the 
area over the collateral ligaments, and over the olecranon, 
bilaterally.  However, when direct pressure was put just a little 
lateral to the biceps tendon at the elbow crease, the veteran 
complained of discomfort in the area.  He did not grimace during 
it; therefore, the examiner opined that the veteran felt a mild 
type of discomfort.  There were no other differences found on 
examination of the left versus the right elbow.  The veteran's 
supination, bilaterally, was 90 degrees from neutral and pronation 
was 85 degrees from neutral.  All of these motions were painless 
and there was no evidence of any ligamentous laxity about the 
elbows, nor was there any hyperextension at the elbows.  

As to the veteran's wrists, examination revealed no external 
features of note.  There was no redness, swelling or deformity and 
they were bilaterally symmetrical.  There was no tenderness over 
the bony landmarks, namely over the ulnar head or over the distal 
radio-ulnar joint on either side.  He complained of mild 
discomfort on deep palpation in the medial to the palmar longus 
tendon.  The examiner noted mild discomfort present in this area, 
and direct pressure did not cause any pain to radiate distally or 
proximally.  At the wrist, the veteran's range of motion was 
symmetrical, bilaterally.  When measured by a goniometer, he had 
dorsiflexion to 65 degrees, palmar flexion to 55 degrees, radial 
deviation to 20 degrees, and ulnar deviation of 40 degrees.  All 
of these movements were painless except when palmar flexion beyond 
the normal active amount was forced on the left side and then he 
complained of some mild discomfort on the palmar aspect of his 
wrist.  There were no trophic changes and no other features of 
note.  X-rays of the veteran's elbows showed no evidence of bony 
problems, and the bony architecture of the elbows was normal.  The 
same was true for the wrists.  It was noted that the area of 
tenderness might be in line with the lunate bone, and the lunate 
bone possibly showed some indistinct cystic changes.  These were 
noted to possibly be of no significance, and no old X-rays were 
available for comparison.  It was unclear whether this problem had 
occurred since the veteran's last X-rays in 1997.  The pertinent 
diagnosis was pain with exertion of both elbows and the left 
wrist, of unknown etiology.

In March 2003, the veteran failed to report for scheduled VA 
cardiac and neurological examinations.

In April 2003, the RO provided the veteran with a supplemental 
statement of the case (SSOC) that included the pertinent 
regulation regarding the consequences of failure to report for VA 
examination or reexamination, 38 C.F.R. § 3.655 (2003).

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In July 2003, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed April 
1997 statement of the case (SOC) and supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish a compensable rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims file reflects that the August 2003 SSOC contained the new 
duty-to-assist law and regulation codified at 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Moreover, a veteran shall 
be granted service connection for certain chronic diseases, 
although not otherwise established as incurred in service, if such 
disease is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1101(3), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service connection 
do not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

In the present case, the veteran appears to be asserting that he 
suffers from disabilities that are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress enacted the 
Persian Gulf War Veterans' Benefits Act, as title I of Public Law 
No. 103-446.  That statute, in part, added a new section 1117 to 
title 38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  In establishing the presumptive 
period, the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Act by adding a regulation at 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive period 
for service connection, and denotes a broad but non-exclusive list 
of signs and symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  In the original 
version of 38 C.F.R. § 3.317, the presumptive period during which 
a veteran had to experience manifestations of a chronic disability 
was two years after the date on which he/she last performed active 
service in the Southwest Asia Theater of operations during the 
Gulf War.  In April 1997, VA published an interim rule that 
extended the presumptive period to December 31, 2001.  This 
extension of the presumptive period was adopted as a final rule in 
March 1998, and, in October 1998, Public Law No. 105-277, 
§1602(a)(1), added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for manifestations of 
undiagnosed illness.

In November 2001, VA issued an interim final rule that amended 38 
C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001.

On December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public Law 
No. 107-103, 115 Stat. 976 (2000), amending various provisions of 
38 U.S.C. §§ 1117, 1118.  Section 202 of the VEBEA restyled the 
term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying 
chronic disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the 
non-exclusive list of signs or symptoms recognizable under 38 
C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include 
"(2) Unexplained rashes or other dermatological signs or symptoms" 
and "(3) Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to the 
requisite 10 percent degree, to December 31, 2006.  The changes 
effected by the VEBEA were mandated to become effective on March 
1, 2002.  To afford the veteran the maximum benefit of the law, to 
whatever extent those changes are pertinent to the issues in this 
case, the Board will consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as follows:

(1) The Secretary may pay compensation under this subchapter to a 
Persian Gulf veteran with a qualifying chronic disability that 
became manifest-
(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of the 
following (or any combination of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a presumption 
of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively changing 
the provision.

Also, a new subsection (g) was added to section 1117, as follows:

(g) For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multisymptom 
illness include the following: (1) Fatigue. (2) Unexplained rashes 
or other dermatological signs or symptoms. (3) Headache. (4) 
Muscle pain. (5) Joint pain. (6) Neurological signs and symptoms. 
(7) Neuropsychological signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory system. (9) Sleep 
disturbances. (10) Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a paragraph 
including the signs and symptoms of section 1117(g) as 
manifestations of an undiagnosed illness.  The effective dates of 
all of the cited amendments was March 1, 2002.  See 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2003)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph (c) of this section, VA 
shall pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001; and

(ii) by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(3) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or

(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.

Where pertinent statutes or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
unless Congress has provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the Secretary 
has done so.  See e.g. Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

As to the present case, however, the changes made to 38 U.S.C.A. 
§§ 1117 and 1118 did not materially change the law as to the 
symptoms claimed for service connection as due to undiagnosed 
illness by this veteran, and hence do not affect the adjudication 
of his claims.  Furthermore, the Board finds that the veteran is 
not prejudiced in any way by the Board's adjudication of his 
claims as his claim was remanded to the RO in August 2001 and 
reconsidered under the revised statute in the April 2003 SSOC.  
See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 
Vet. App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to present 
some evidence (1) that he or she is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (4) that 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a);  See Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 
(2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's "signs or 
symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective indications" 
of disability.  See 38 C.F.R. § 3.317(a). "'Objective indications 
of chronic disability' include both 'signs,' in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that there 
be some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317.  The veteran's 
military records document that he served in Southwest Asia.

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to a 
known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) (specifically addressing claims based on ionizing 
radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves a 
question of medical diagnosis or causation, as presented here, a 
veteran must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
Boyer, supra.

1.  Service Connection for Undiagnosed Illness Manifested by
Joint Pains of Both Elbows and the Left Wrist

The veteran has contended that service connection should be 
granted for an undiagnosed illness manifested by joint pains of 
both elbows and the left wrist.  The medical evidence reflects 
that service medical records are essentially negative for 
complaints of, or treatment of, bilateral elbow or left wrist 
disorders.  However, a May 1995 VA psychiatric examination report 
reflects the veteran's complaints of joint pain.  Furthermore, in 
May 1995, a VA examiner reported the veteran's complaints of 
bilateral elbow pain on full flexion and diagnosed elbow 
arthralgias with cause not established.  When examined by VA in 
July and August 1997, normal range of elbow motion was reported.  
But when examined by VA in October 2002, the veteran complained of 
bilateral elbow pain on flexion to the extreme and on palmar 
flexion of the left wrist.  Upon review of the veteran's medical 
records and clinical findings, that VA examiner diagnosed pain on 
exertion of both elbows and the left wrist, of unknown etiology.

The medical evidence of record shows that the veteran has 
complained of bilateral elbow and left wrist pain, although X-rays 
have been essentially negative and one VA examiner in 1997 
reported normal range of elbow motion.  Nevertheless, two VA 
examiners (May 1995 and October 2002) have attributed the elbow 
and left wrist pain to unknown cause.  In fact, in October 2002, 
the VA examiner noted the veteran's limitation of elbow motion due 
to pain and expressly diagnosed pain with exertion of both elbows 
and the left wrist, noting the disorders to be of unknown 
etiology.  The Board finds, with application of the VA reasonable-
doubt/benefit-of-the-doubt doctrine, that the evidence is equally 
balanced as to whether the veteran has an undiagnosed illness 
manifested by joint pain in both elbows and the left wrist as a 
result of service.

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for an 
undiagnosed illness manifested by joint pain in both elbows and 
the left wrist is in order.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

2.  Service Connection for Undiagnosed Illness
Manifested by Chest Pains

At the time of the veteran's May 1995 VA Persian Gulf War 
examination, chest, heart, and lung clinical findings were normal.  

At the time of the veteran's July and August 1997 VA examinations, 
the veteran complained of chest pain, but the examiners reported 
normal clinical findings. 

Further, VA regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based upon the evidence of record.  However, when the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed, or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655.

Following the Board's August 2001 remand, the RO arranged for the 
veteran to be afforded VA cardiology, orthopedic, and neurology 
examinations in March 2002.  Notices of the scheduled examinations 
were evidently sent to the veteran at his most current address of 
record.  It is presumed that the veteran received the letters at 
the address shown in the letter.  In a June 2001 letter sent to 
the veteran at his most current address of record, the RO advised 
him of his failure to report for the scheduled examinations and 
requested that within sixty days he indicate his willingness to 
report for future examinations.  In his July 2002 response to the 
RO, the veteran indicated a willingness to report for examinations 
for his joints and knees.  His address on his response reflected a 
new mailbox number.  In March 2003, the veteran failed to report 
for scheduled VA cardiology and neurology examinations.

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes that 
the notice letters of the scheduled examinations were properly 
mailed and forwarded in the absence of clear evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), 
appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes 
the regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 
(1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear evidence 
to the contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 1990 
statement of the case is not the "clear evidence to the contrary" 
that is required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not the 
type of 'clear evidence to the contrary'' which is sufficient to 
rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to carry 
out their duties in good faith and proof to the contrary must be 
almost irrefragable to overcome that presumption").

At the time that the notices of the scheduled March 2002 VA 
examinations were provided to the veteran, and at the time of the 
RO's June 2002 letter to him regarding his willingness to report 
for VA examinations, the RO was without any indication that the 
address on record was not his latest address of record.  38 C.F.R. 
§ 3.1(q) (2003) (notice means written notice sent to a claimant at 
his latest address of record).  That notwithstanding, the veteran 
responded to the RO's letter and provided a current address of 
record.  Notices of the March 2003 VA examinations were sent to 
the veteran at the latest address of record that he provided in 
his July 2002 statement.  The notice of the possible denial of his 
claim for failure to report was provided to him in the April 2003 
SSOC that was sent to the veteran at his latest address of record.

The Board stresses that, although VA has a duty to assist him with 
the development of the evidence in connection with his claim, 
"[t]he duty to assist in the development and adjudication of a 
claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The failure to cooperate 
may result in adverse action pursuant 38 C.F.R. §§ 3.158, 3.655 
(2003).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's 
and the Court of Appeals for Veterans Claims' interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical findings demonstrate that the veteran does 
not currently have any type of chest disorder, or a cardiac or 
pulmonary disorder.  There were no complaints or findings of 
cardiac or pulmonary problems in service.  Normal findings for the 
veteran's cardiac and respiratory systems were reported at the 
time of the May 1995 VA Persian Gulf War examination.  Finally, at 
the time of the July and August 1997 VA examinations, the veteran 
reported chest pain.  However, examination of his chest revealed 
no pulmonary or cardiovascular pathology.  The August 1997 VA 
examiner said the etiology of the veteran's intermittent chest 
pain was unclear as there was no evidence on history, physical 
examination, X-ray or pulmonary function tests of any pulmonary 
pathology.  The examiner speculated that the veteran might be 
experiencing some esophageal spasms or anxiety-related disorder 
and doubted cardiac etiology due to the veteran's young age and 
lack of risk factors.  Furthermore, the veteran has submitted no 
evidence to show that he currently has a chest disorder, or a 
pulmonary or cardiac disorder.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has a 
chest disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

As to the veteran's belief, stated in his written documents, that 
he currently has a disorder manifested by chest pain, the Board 
notes that he is competent to report symptoms he experienced in-
service; however, he is not qualified to render an opinion as to 
whether he currently has a chest disorder and whether that 
disorder is related to service.  See Routen v. Brown, supra; 
Espiritu v, Derwinski, 2 Vet. App. at 492.

The objective medical evidence, or lack thereof, is more probative 
than the veteran's assertions of chest pain symptoms since 
service.  As a result, service connection for an undiagnosed 
disorder manifested by chest pains is not warranted.  The 
preponderance of the evidence is against the claim, and there is 
no reasonable doubt to be resolved.

Furthermore, because the veteran's failure to report for the VA 
examinations scheduled in March 2002 and March 2003 is without 
explanation, it may be said that his absence from the scheduled 
evaluations was without good cause.  Consequently, the veteran's 
service connection claim for an undiagnosed illness manifested by 
chest pains must be denied.  38 C.F.R. § 3.655.

The Board has considered the doctrine of the benefit of the doubt, 
but the evidence is not so evenly balanced as to raise a 
reasonable doubt in this case. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an undiagnosed illness manifested by 
bilateral elbow pain on exertion, and by limitation of motion and 
left wrist pain, is granted.

Service connection for an undiagnosed illness manifested by chest 
pains is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



